In a paternity proceeding, the appeal is from an order of filiation of the Family Court, Nassau County, entered February 4, 1976, after a nonjury trial. Permission for the taking of this appeal is hereby granted. Order affirmed, without costs or disbursements. In the light of the conflicting testimony of the two parties and of their witnesses, it is clear that this proceeding turned on a close question of credibility. As this court has previously noted in connection with records similar to the one-which is presently before us, "we would not be *893justified in substituting our judgment for that of the Trial Judge, who had the advantage of seeing and hearing the witnesses” (Matter of Linda S. v James G., 52 AD2d 607; People v Kelly, 20 AD2d 740). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.